DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15, 17, and 19 directed to an invention non-elected without traverse.  Accordingly, claims 10-15, 17, and 19 have been cancelled.

Allowable Subject Matter
Claims 1, 4-9, 16, 18, 20, and 21 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a method comprising: positioning at least two external cardboard packagings as a group directly contiguous to each other and disposed edge to edge on a transport device, and pressing in fold-in flaps of each of the at least two external cardboard packagings with at least two folding devices that are advanceable toward each other and folding the fold-in flaps on their respective second fold edges and third fold edges, causing top closing flaps of the external cardboard packagings to fold down, wherein the pressing in step increases a space between a first top closing flap of a first one of the external cardboard packagings of the group and a second top closing flap of a second one of the external cardboard packagings of the group, and wherein the folding devices simultaneously press in the fold-in flaps of each of the at least two external cardboard packagings.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731